Citation Nr: 1007623	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-10 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to August 
1962 and from October 1963 to June 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision the RO in part denied service 
connection for PTSD and for a skin disorder.  

In March 2007 the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO (Travel Board 
hearing).  In September 2007 the Board remanded the two 
claims on appeal to the RO for further development.

The Veteran originally submitted a claim for service 
connection for the specific psychiatric disorder of PTSD.  
Though the RO's rating decision on appeal and subsequent 
statement of the case and supplemental statements of the case 
addressed service connection specifically for PTSD, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue here addressing an acquired psychiatric disability 
to include PTSD does not amount to a new claim, because the 
Veteran's claim may not be limited to a diagnosis of PTSD 
since the claim is for any mental disability that may 
reasonably be encompassed by several factors including the 
Veteran's description of the claim and symptoms, and other 
information including diagnoses.  Id.  Otherwise, the Veteran 
would be forced to continually file new claims as medical 
evidence is developed during the claim.  Id. at 8; Velez v. 
Shinseki, No. 07-1704, slip op. at 4 (U.S. Vet. App. Oct. 9, 
2009).


FINDINGS OF FACT

1.  The objective medical evidence is in relative equipoise 
as to whether an acquired psychiatric disorder is related to 
service.

2.  The objective medical evidence is in relative equipoise 
as to whether a skin disorder is related to service to 
include as proximately due to or the result of a service-
connected disease.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an 
acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 
1154, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).  

2.  The criteria for establishing service connection for a 
skin disorder are met.  38 U.S.C.A. §§ 1110, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required. See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).

Given the completely favorable disposition of the two service 
connection issues decided below in granting both claims, any 
possible deficiencies in the duty to notify and to assist 
with respect to the current appellate review of the claim 
constitutes harmless error and will not prejudice the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The Board will thus proceed with the adjudication of 
these appeals.




II.  Service Connection

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, if a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, then 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, if the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disabilities, to include 
attesting as to a continuity of symptomatology that he can 
perceive after discharge from service.  Layno v. Brown, 6 
Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  Again, 
however, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

If there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event; or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).





A.  Acquired Psychiatric Disorder to Include PTSD

VA law applicable to establishing service connection for 
psychiatric disorder includes the following rules, which are 
applicable to specific diagnoses of psychosis and PTSD if 
diagnosed.

With respect to the psychiatric disorder of psychosis, for 
cases in which a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)); a link, established by 
medical evidence, between the Veteran's current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the Veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); 38 C.F.R. § 3.304(d)(f).

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  See 
DSM-IV.  DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others;" and (2) "the person's response involved intense 
fear, helplessness, or horror." DSM-IV.  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The Veteran claims to have PTSD as a result of service 
stressors.  PTSD is categorized as a type of anxiety 
disorder, one of several psychiatric disorders listed as an 
anxiety disorder by DSM-IV.  

In a statement submitted in August 2004, the Veteran reported 
that his stressors in service involved witnessing an incident 
in which his friend was ambushed about a half mile away from 
the Veteran.  In a statement submitted in February 2006, the 
Veteran reported that his stressors in service involved 
experiences while serving in the Republic of South Vietnam 
from January 1968 to August 1969.  He reported experiencing 
nightly/constant mortar attacks and small arms fire while in 
A-Company, 46 Engineer Battalion, during the period of 
February and March of 1968.  The Veteran also testified about 
these stressors at a March 2007 Travel Board hearing, 
including specifying that the ambush of his friend occurred 
in early 1969, when they were both driving trucks and his 
friend was ahead of him on the road and hit a bomb.  

Service treatment records show no indications of any 
psychiatric condition, or of any injury or other symptoms 
referable to any currently claimed psychiatric disorder 
claimed as PTSD.  Review of the Veteran's DD Forms 214 and 
other service personnel records show that he had service in 
the Republic of South Vietnam.  These records do not verify 
that he was involved in combat while in Vietnam.  His 
military occupational specialty was loader operator; and his 
principal duty was heavy equipment operator during service in 
the U.S. Army, Republic of Vietnam (USARV). 

At his March 2007 Travel Board hearing, the Veteran testified 
that he was first treated for anxiety soon after getting out 
of service, in 1974; and that those medical records were no 
longer available.  He and his wife testified in essence that 
since service, he had had PTSD-related 
symptoms/manifestations including nightmares; and that he 
received treatment since then for anxiety and nerves, 
including resultant hypertension from private providers until 
2001 when he learned that he could receive treatment from VA. 
 
VA and private treatment records on file are dated after 
service beginning in the early 2000s.  The first evidence on 
file of psychiatric complaints and treatment is contained in 
VA medical records of psychiatric treatment in 2004.  In a VA 
treatment record dated in April 2004, screening for PTSD was 
noted to be positive.  Subsequent VA treatment records dated 
through 2009 show diagnoses of psychiatric disorders 
variously diagnosed as anxiety disorder, not otherwise 
specified; depression; and PTSD. 

The report of a June 2009 VA examination for mental disorders 
shows that the examiner reviewed the claims file and examined 
the Veteran.  The Veteran reported complaints of staying 
hyperaroused, irritable, distractible, and depressed.  The 
Veteran was divorced from his first wife due to drinking and 
gambling, and was living with his second wife of 20 years.  
The Veteran's current medication including anti-depressant, 
and anti-anxiety medication, which had a fair effectiveness 
of therapy. 

The Veteran reported having panic attacks three to four times 
a week, which were moderate; and daily anxiety, which was 
moderate, since returning from Vietnam.  The Veteran reported 
that he had sleep impairment due to nightmares involving 
fights.  He spent a lot of time keeping his car and home 
clean, which caused concern in his wife, and which the 
examiner indicated to be obsessive/ritualistic behavior.  The 
Veteran reported he had no homicidal or suicidal thoughts.

After examination, the report contains an Axis I diagnosis of 
Anxiety disorder, not otherwise specified.  The examiner 
commented that while the Veteran presented symptoms 
suggestive of various subtypes of anxiety disorders such as 
panic disorder and PTSD, the symptoms fell short of meeting 
diagnostic criteria for those.  

The examiner commented that the Veteran was exposed to the 
life threatening stressors in Vietnam and Hurricane Katrina, 
however, the Veteran's outpatient psychiatrist (VA physician) 
diagnosed anxiety disorder, not otherwise specified.  The 
examiner opined that he concurred with that diagnosis.  The 
examiner noted that past problems with alcohol dependence and 
gambling addiction had resolved.  The examiner opined that 
the Veteran's diagnosis of anxiety disorder, not otherwise 
specified, met the DSM-IV diagnostic criteria.

In sum, the examiner at the June 2009 VA examination for 
mental disorders concluded with a diagnosis of anxiety 
disorder, not otherwise specified.  The examiner opined that 
temporally, the Veteran's symptoms of anxiety dated back to 
his service period of deployment in Vietnam; therefore it was 
at least as likely as not caused by or was a result of his 
deployment.  The examiner further opined that the date of 
onset of symptoms coincided with deployment; and that later 
the Veteran was also exposed to Hurricane Katrina, which 
likely further accentuated his anxiety symptoms.  The 
examiner ruled out a diagnosis of PTSD or panic disorder, on 
the basis that while the Veteran presented symptoms 
suggestive of various subtypes of anxiety disorders including 
panic disorder and PTSD, the symptoms fell short of meeting 
diagnostic criteria for those other disorders.

The nature of the June 2009 VA examination for mental 
disorders renders the report of that examination the most 
probative evidence competent on the questions of diagnosis 
and nexus.  That examination was based on a review of all 
existing medical records on file, in connection with the 
interview and other psychiatric examination of the Veteran 
for the purpose of providing a comprehensive evaluation of 
these questions.  Thus, while there are previous medical 
treatment records containing a diagnosis or assessment of 
PTSD, based on the most probative medical evidence on file, a 
diagnosis of PTSD accordance with 38 C.F.R. 
§ 4.125(a) is not shown.  Thus, it is not necessary to 
address the question of the likelihood that such a diagnosis 
of PTSD is related to at least one verified in-service 
stressor.

On the other hand, the examiner at the June 2009 VA 
examination diagnosed anxiety disorder, not otherwise 
specified; and clearly linked its etiology to service by way 
of an opinion that temporally, the Veteran's symptoms of 
anxiety dated back to his service period of deployment in 
Vietnam.  The examiner found that therefore, it was at least 
as likely as not that the anxiety disorder was caused by or 
was a result of that deployment.  

The examiner's opinion relies in part on the Veteran's report 
of a continuity of symptomatology since service.  The Veteran 
is fully competent to attest to his observations of his 
psychiatric symptomatology, to include attesting as to a 
continuity of symptomatology after discharge.  Layno v. 
Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  The 
Veteran credibly testified that he was treated for related 
symptoms soon after service ended, including for an 
associated physical condition of hypertension, but that those 
private treatment records from the mid-1970s were no longer 
available.  The Board finds that the Veteran's testimony and 
statements on these matters are credible, and that the 
examiner fairly relied on those statements in providing his 
opinion on the matter of nexus with service. 

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether an 
acquired psychiatric disorder diagnosed as anxiety disorder, 
not otherwise specified, is related to service.  Accordingly, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that an acquired psychiatric disorder was 
incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 
3.304. 

B.  Skin Disorder

Notably, the record shows that the Veteran served during the 
Vietnam Era, with service in Vietnam.  The Veteran makes no 
claim, however, that any claimed skin disorder is due to 
exposure to herbicides while in Vietnam; and there is no 
evidence that any claimed skin disorder constitutes any such 
disorder that would implicate regulatory provisions providing 
for presumptive entitlement to service connection for 
presumed herbicide exposure.  See 38 C.F.R. § 3.307, 3.309.  
Nor is there any supportive evidence to link any claimed 
disability on these grounds.  Therefore, no further 
discussion on this matter is necessary. 

Service treatment records dated between September 1968 and 
May 1973 include  numerous records of treatment for a skin 
condition identified as fungus infection on the left foot, 
and also diagnosed as cellulitis.  Records of such treatment 
are dated throughout this period of time in service prior to 
discharge.  The report of medical history recorded at the 
time of the June 1973 separation examination shows that the 
Veteran reported that he had had skin diseases.  The 
physician's summary contained in that report contains a 
notation of "recurrent cellulitis of left foot while 
stationed in Canal Zone; no problems at this time, however."
 
There are a number of VA medical records dated in the 2000s 
including consultation reports, showing evaluation for at 
risk foot conditions due to the Veteran's diabetes mellitus.  
A July 2009 VA treatment record of screening for possible 
diabetic foot symptoms shows findings of normal visual foot 
examination, bilaterally, except for callous on the bottom of 
the feet and the skin was dry.  

A VA "foot at risk consult report" in August 2009 shows 
that the Veteran reported complaints of "jungle rot" on his 
feet and itching of the feet.  The treatment provider noted 
that Dermatology saw the Veteran for the problems with his 
feet; and he had heel spurs in 2003 which were successfully 
treated with injections.  On examination of the skin of the 
feet, the report contains findings of: the skin was tan, dry, 
normal turgor, warm to cool, absent distal hair growth, 
splotchy pigmentation, clean interspaces, one centimeter 
raised dark lesion on the inner leg, and strept infection.  
Toenails were mycotic times four.  After examination the 
report contains a primary diagnosis of diabetes mellitus; and 
a secondary diagnosis of osseous deformity, peripheral 
arterial disease, onychomycosis, strept infection.

The report of a June 2009 VA examination for skin shows that 
the examiner reviewed the claims file and examined the 
Veteran for skin conditions.  The Veteran reported that he 
had skin problems in service diagnosed as fungus of the feet, 
tinea pedis, and recurrent episodes of cellulitis on the left 
leg requiring hospitalization.  The Veteran reported 
complaints of still having erythema and scaling of the feet 
that comes and goes, but never goes away completely.  He was 
currently treating the condition with an unknown type of 
antibiotic cream on the feet.  

On examination, a KOH (potassium hydroxide preparation) 
showed hyphae of fungus.  Physical examination showed that 
the bilateral insteps had erythema and scaling.  After 
examination, the report contains a diagnosis of tinea pedis 
with past history of cellulitis that is probably connected to 
the tinea pedis.  The examiner opined that the condition was 
chronic and recurrent, and was most likely related to 
service.

Based on the foregoing, the Board finds that the competent 
evidence is in relative equipoise as to whether a skin 
disorder is related to service.  There is an approximate 
balance of positive and negative evidence regarding whether 
current skin symptomatology was related to service as 
reflected in the opinion discussed above.  There are no 
opinions directly contradicting that one.

There is some medical evidence also tending to show that a 
skin condition of the feet may be proximately due to the 
Veteran's diagnosed diabetes mellitus, for which service 
connection is in effect.  Nevertheless, such etiology linked 
to diabetes mellitus would also warrant service connection 
for a skin disorder on a secondary basis, as a disorder 
proximately due to a service-connected disability.   

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that a skin disorder is related to 
service. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.

Service connection for a skin disorder is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


